Exhibit 10.5
CNA FINANCIAL CORPORATION
STOCK PURCHASE AGREEMENT
PURCHASE OF THE 2008 SENIOR
PREFERRED STOCK
DATED AS OF OCTOBER 27, 2008

 



--------------------------------------------------------------------------------



 



CNA FINANCIAL CORPORATION
STOCK PURCHASE AGREEMENT
PURCHASE OF 2008 SENIOR
PREFERRED STOCK
As of October 27, 2008
Loews Corporation
667 Madison Avenue
New York, New York 10021-8087
Attn: General Counsel
Gentlemen:
     The undersigned, CNA Financial Corporation, a Delaware corporation, hereby
confirms its agreement with you as follows:
I.
AUTHORIZATION AND FORM OF STOCK; CLOSING; EXCHANGE OF SHARES
     1.1 Authorization of Stock and Form of 2008 Senior Preferred. The Company
proposes to designate, authorize and create a series of its preferred stock,
designated the 2008 Senior Preferred Stock, having no par value (the “2008
Senior Preferred”), consisting of 12,500 shares and having the designation,
powers, preferences and rights and the qualifications, limitations and
restrictions thereof set forth in the certificate of designation with respect to
such Series (as validly amended, modified or supplemented from time to time, the
“2008 Senior Preferred Certificate”) in the form of Exhibit 1.1 attached hereto
and made a part hereof.
     1.2 Closing; Payment. Subject to the terms and conditions of this
Agreement, including, without limitation, the valid adoption by the Company of
the 2008 Senior Preferred Certificate and the filing thereof with the Secretary
of State of Delaware, and upon the basis of the representations and warranties
herein contained, on November 7, 2008, or at such earlier or later date as the
parties shall agree (the “Closing Date”), the Company hereby agrees to sell to
you and issue to you or your nominee, and you agree to purchase from the Company
12,500 shares of 2008 Senior Preferred for an aggregate purchase price of
$1,250,000,000. You shall pay $1,250,000,000 in currently available funds to the
Company by wire transfer against delivery by the Company of stock certificates
evidencing the 2008 Senior Preferred to be purchased by you, registered in your
name or that of your nominee, as you may direct. The consummation of the
transactions contemplated hereby is hereinafter called the “Closing”. The
Closing shall take place on the Closing Date at 10:00 A.M. Central Time at the
offices of Mayer Brown LLP, 71 South Wacker Drive, Chicago, Illinois, or at such
other time and place as shall be agreed upon by the parties.

 



--------------------------------------------------------------------------------



 



II.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants that as of the date hereof and as of
the Closing:
     2.1 Organization and Qualification of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, with full corporate power and authority to conduct its
business as currently conducted and to own and use its Property and is qualified
to do business and in good standing as a foreign corporation in each
jurisdiction where the character of its Property or the nature of its activities
makes such qualification necessary, except where the failure to so qualify would
not have a material adverse effect on the business or Property of the Company
and its Subsidiaries (as defined in Section 2.2 below), taken as a whole (a
“Material Adverse Effect”).
     2.2 Organization and Qualification of Subsidiaries. Each subsidiary of the
Company that is a “significant subsidiary”, as defined in Rule 405 of the
regulations under the Securities Act, (each a “Subsidiary”) has been duly
incorporated and is validly existing as an insurance company (other than The
Continental Corporation, which is validly existing as a New York business
corporation) and is authorized to transact its business under the insurance code
of its domiciliary state with full corporate power and authority to conduct its
business as currently conducted and to own and use the properties owned by it,
and is duly licensed to do businesses as a foreign insurer and is authorized to
transact its business under the laws of each jurisdiction which requires such
licensure where the character of its Property or the nature of its activities
makes such qualification necessary, except where the failure to so qualify would
not have a Material Adverse Effect.
     2.3 No Conflict. The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby and the 2008 Senior Preferred Certificate do not and will
not (1) contravene, conflict with or result in any violation or breach of any
provision of the certificate of incorporation or bylaws of the Company;
(2) contravene, conflict with or result in a violation or breach of any
provision of any law, rule, regulation, judgment, injunction, order or decree
applicable to the Company or its subsidiaries, or require any consent, approval
or other action by, filing with or notice to any governmental authority
(including without limitation any regulatory authority), other than the filing
of the 2008 Senior Preferred Certificate with the Secretary of State of the
State of Delaware; (3) require any consent or other action by, filing with or
notice to, any person under, constitute a default under (or an event that, with
or without notice or lapse of time or both, would constitute a default), or
cause or permit the termination, cancellation, acceleration, triggering or other
change of any right or obligation or the loss of any benefit to which the
Company or any of its subsidiaries is entitled under (A) any provision of any
agreement or other instrument binding upon the Company or any of its
subsidiaries or (B) any license, franchise, permit, certificate, approval or
other similar authorization held by, or affecting, or relating to, the assets or
business of the Company or any of its subsidiaries; or (4) result in the
creation or imposition of any lien or other encumbrance on any asset of the
Company or any of its subsidiaries, other than such exceptions in the case of
clauses (2), (3) and (4) as would not, individually or in the aggregate, be
reasonably expected to materially impair or delay the ability of the Company to
consummate the transactions contemplated by this Agreement or the 2008 Senior
Preferred Certificate or have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     2.4 Litigation, etc. There are no actions, proceedings or investigations
pending or, to the knowledge of the Company, threatened against the Company
and/or any Subsidiaries before any court or before any administrative agency or
administrative officer or executive, which may reasonably be expected to have a
Material Adverse Effect on the ability of the Company to perform its obligations
under this Agreement or the 2008 Senior Preferred Certificate.
     2.5 Company Authorizations. The 2008 Senior Preferred Certificate and this
Agreement will have been duly authorized by the Company on or before the
Closing; this Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws affecting the enforcement of creditors rights generally or by
equitable principles in any action (legal or equitable).
     2.6 Extent of Offering. Neither the Company nor, to its knowledge, any
agent acting on its behalf has sold or offered to sell any or all of the 2008
Senior Preferred or any similar securities so as to bring the issuance or sale
of the 2008 Senior Preferred within the provisions of Section 5 of the
Securities Act.
     2.7 No Default. To the knowledge of the Company, neither the Company nor
any of the Subsidiaries is either (i) in default under any (a) order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority, or
(b) contract, agreement or instrument to which it is a party or by which it or
any of its Property is bound, or (ii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority, in neither case,
which could reasonably be expected to have a Material Adverse Effect.
     2.8 Capital Stock. Subject to the valid filing of the 2008 Senior Preferred
Certificate with the Secretary of State of Delaware, the authorized capital
stock of the Company on the Closing Date will consist of 500,000,000 shares of
Common Stock, with a par value of $2.50 per share, and 12,500,000 shares of
Preferred Stock, with no par value, of which 12,500 are designated 2008 Senior
Preferred. No Holder of any Security of the Company (a) will be entitled to any
preemptive rights or (b) will have any right of first refusal to purchase any
shares of the 2008 Senior Preferred to be issued and sold or otherwise
transferred to you pursuant to this Agreement. The shares of the 2008 Senior
Preferred to be issued to you at the Closing, shall be, upon issuance, validly
issued, fully paid and nonassessable and free and clear of any liens or other
encumbrances (other than any liens or encumbrances that may be created as a
result of your ownership of the shares of 2008 Senior Preferred).
     2.9 Dividends. The Company has taken no action which would require or
permit it to treat the 2008 Senior Preferred as other than equity or dividends
declared or paid on the 2008 Senior Preferred as other than dividends on its
books or its federal, state or local income tax returns.
     2.10 Periodic Reports. The Company’s Annual Report on Form 10-K for the
year ended December 31, 2007 and the Company’s Quarterly Reports on Form 10-Q,
for the quarterly periods ending March 31, 2008 and June 30, 2008, when they
were filed with the Securities and Exchange Commission, conformed in all
material respects to the requirements of the Securities Exchange Act and the
rules and regulations of the Securities and Exchange Commission thereunder, and
none of

 



--------------------------------------------------------------------------------



 



such documents contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
     2.11 Absence of Material Adverse Effect. Since December 31, 2007, except as
described in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2007 and the Company’s Quarterly Reports on Form 10-Q, for the
quarterly periods ending March 31, 2008 and June 30, 2008, and except as
disclosed to you in writing prior to the date hereof, there have not been any
events or developments that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
     2.12 Ratings. As of the date hereof, the Company’s subsidiary Continental
Casualty Company maintains insurer financial strength ratings of “A” from A.M.
Best Company, A3 from Moody’s Investors Services and A- from Standard & Poor’s.
III.
REPRESENTATIONS AND WARRANTIES OF INVESTOR
     3.1 Investment Intent, etc. You represent and warrant that you are
acquiring the 2008 Senior Preferred purchased or otherwise acquired hereunder
for your own account for investment and not with a view to, or for sale or other
disposition in connection with, any distribution (within the meaning of the
Securities Act) thereof, nor with any present intention of selling or otherwise
disposing of the same subject, nevertheless, to any requirement of law that the
disposition of your Property shall at all times be within your control.
     3.2 Sophistication, Financial Strength, Access, etc. You represent, warrant
and acknowledge that you are an accredited investor (as the term is defined in
Rule 501 promulgated by the Securities and Exchange Commission under the
Securities Act) and that your principal place of business is the address set
forth on page one hereof. You acknowledge that you are fully informed that the
shares of 2008 Senior Preferred being sold to you hereunder are being sold
pursuant to a private offering exemption of the Securities Act and are not being
registered under the Securities Act or under the securities or blue sky laws of
any state or foreign jurisdiction; that such shares of 2008 Senior Preferred
must be held indefinitely unless they are subsequently registered under the
Securities Act and any applicable state securities or blue sky laws, or unless
an exemption from registration is available thereunder; and that the Company has
no obligation to register such shares of the 2008 Senior Preferred. You
acknowledge that all documents, records and books pertaining to the investment
in the Company contemplated hereby have been made available or delivered to you;
that you have had an opportunity to ask questions of and receive answers from
the Company and its officers.
     3.3 Organization of Investor. You represent and warrant that you are a
corporation duly organized, validly existing and in good standing under the laws
of your state of incorporation, and that you have all requisite power and
authority to carry out the transactions provided for in, or contemplated by,
this Agreement.
     3.4 Authorization. You represent and warrant that as of the Closing, the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated

 



--------------------------------------------------------------------------------



 



herein, have been duly authorized by you. The fulfillment of and compliance with
the terms of this Agreement by you will not (i) conflict with or result in a
breach of the terms, conditions or provisions of, (ii) constitute a default
under, or (iii) result in a violation of, breach of or default under (a) your
certificate of incorporation or bylaws or (b) any law, statute, rule or
regulation to which you are subject, or (c) any agreement, instrument, order,
judgment or decree to which you are a party, bound or subject.
     3.5 Binding Effect. You represent and warrant that this Agreement
constitutes your valid and binding obligation, enforceable in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws affecting
the enforcement of creditors rights generally or by equitable principles in any
action (legal or equitable).
IV.
CONDITIONS TO CLOSING
     The Company’s obligations to issue and sell to you the 2008 Senior
Preferred at the Closing and to consummate the other transactions contemplated
herein, as provided in Article I hereof, shall be subject to the prior approval
thereof by the Special Review Committee of the Board of Directors of the Company
established by resolution of the Board on October 13, 2008 (the “Special Review
Committee”). Your obligation to purchase 2008 Senior Preferred at the Closing
and to consummate the other transactions contemplated herein, as provided in
Article I hereof, shall be subject to the satisfaction of the following
conditions, any of which may be waived by you in writing:
     4.1 Representations and Warranties True at Closing: Non-Occurrence of
Default. The representations and warranties contained in Article II hereof shall
be true as of the Closing Date, there shall exist no condition, event or fact
constituting, or which, with notice or passage of time or both, would constitute
a material default in the observance of any of the Company’s undertakings or
covenants hereunder, or pursuant to the 2008 Senior Preferred Certificate, no
material adverse change shall have occurred in the business, Property, prospects
or condition (financial or otherwise) of the Company between the date of this
Agreement and the Closing Date, and all conditions precedent to the Closing to
be performed by the Company shall have been complied with; and an Executive Vice
President or a Senior Vice President of the Company shall deliver to you at the
Closing a certificate to such effect, executed by him, dated the Closing Date.
     4.2 Corporate Proceedings. All corporate and other proceedings required to
be taken in connection with the transactions contemplated hereby, shall be
satisfactory in form and substance to you and your counsel, and you and your
counsel shall have received all such counterpart originals or certified or other
copies of such documents as you or your counsel shall reasonably request.
     4.3 2008 Senior Preferred Certificate. The Board (and/or a properly
authorized committee thereof) shall have adopted the resolution embodied in the
2008 Senior Preferred Certificate; and the 2008 Senior Preferred Certificate
shall have been filed with the Secretary of State of Delaware, and its terms
shall have become effective, and you shall have received a copy of the 2008
Senior Preferred Certificate, certified by the Secretary of the State of
Delaware.

 



--------------------------------------------------------------------------------



 



     4.4 Legal Opinion. You shall have received an opinion of counsel from
Jonathan D. Kantor, Esq., Executive Vice President, Secretary and General
Counsel of the Company, substantially in the form attached hereto and made a
part hereof as Exhibit 4.4.
V.
COVENANTS OF THE COMPANY
     5.1 Dividends Received Deduction. The Company covenants and agrees that,
except as otherwise provided in this Article V, so long as any shares of the
2008 Senior Preferred actually issued hereunder shall be outstanding, the
Company shall:
          (A) Treat the shares of 2008 Senior Preferred as Stock and not as
indebtedness, and treat the dividends paid (or accrued) with respect to the
shares of 2008 Senior Preferred as distributions within the meaning of
Section 301 of the Code, and not as interest.
          (B) Not take any action which could reasonably be expected by it
(i) to require or permit the Company to treat the dividends paid with respect to
the 2008 Senior Preferred as interest for any purpose, (ii) to cause the 2008
Senior Preferred to be treated as indebtedness for purposes of Section 385 of
the Code or any successor provision of the Code and the regulations promulgated
thereunder, or (iii) to cause the dividends received deduction under Section 243
of the Code (the “Dividends Received Deduction”) to cease to be available, in
whole or in part, with respect to dividends on the 2008 Senior Preferred
received by any corporate Holder.
          (C) Without limiting the generality of the foregoing Subsection (B),
(i) not claim a deduction for dividends paid on the 2008 Senior Preferred
whether as interest or otherwise, in any federal income tax return, claim for
refund of federal income tax or other submission to the Internal Revenue Service
and (ii) unless required to do so by accounting principles generally accepted in
the United States of America, not treat the 2008 Senior Preferred other than as
equity capital or the dividends paid thereon other than as dividends paid on
capital in any report to stockholders or any governmental body having
jurisdiction over the Company or otherwise.
          (D) Not exercise any option or election that may at any time be
available under the Code or otherwise to deduct all or part of any dividend paid
with respect to the shares of 2008 Senior Preferred if so doing would increase
the amount of such dividend includable for federal, state or local income tax
purposes in the income of any corporate Holder of shares of the 2008 Senior
Preferred.
          (E) At the request of any corporate Holder of 2008 Senior Preferred,
join with such Holder in the submission to the Internal Revenue Service of a
request for a ruling that dividends paid on the 2008 Senior Preferred will be
eligible for the Dividends Received Deduction for federal income tax purposes;
in addition, the Company shall cooperate with and support any corporate Holder
in any litigation, appeal or other proceeding challenging or contesting any
ruling, technical advice, finding or determination of the Internal Revenue
Service that dividends paid on the 2008 Senior Preferred are to be treated as
indebtedness for purposes of the Code or are not eligible for the Dividends
Received Deduction. The cooperation and support required of the Company by the
preceding sentence shall be at the expense of such corporate Holder, except that
the Company will pay all fees and expenses (whether incurred by it or a
corporate Holder) in connection with any such

 



--------------------------------------------------------------------------------



 



submission, litigation, appeal or other proceeding necessitated or caused by a
breach by the Company of its covenants contained in this Section 5.1.
          (F) Notwithstanding anything herein to the contrary, nothing herein
shall limit or otherwise restrict the authority of the Company to take any
actions or exercise any options in relation to the 2008 Senior Preferred in
accordance with the terms of the 2008 Senior Preferred Certificate.
     5.2 Use of Proceeds. The Company covenants and agrees that it will use
$1.0 billion of the proceeds from the sale of the 2008 Senior Preferred to
purchase capital surplus notes issued by Continental Casualty Company and the
balance of such proceeds for general corporate purposes.
VI.
TRANSFER OF SECURITIES
     The shares of 2008 Senior Preferred shall not be transferable except upon
the conditions specified in this Article VI, which conditions are intended to
insure compliance with the provisions of the Securities Act and state securities
laws in respect of the transfer of any such shares.
     6.1 Restrictive Legends.
          (A) Unless and until otherwise permitted by this Article, each
certificate for 2008 Senior Preferred issued to you or your nominee, or to any
subsequent transferee shall be stamped or otherwise imprinted with a legend in
substantially the following form:
“The shares represented hereby have not been registered under the Securities Act
of 1933, as amended, and thus may not be offered for sale, sold, transferred or
otherwise disposed of unless registered under the Securities Act of 1933, as
amended, or unless an exemption from such registration is available. Further,
such transfer is subject to the conditions specified in a Stock Purchase
Agreement dated as of [ ], 2008, between Loews Corporation and CNA Financial
Corporation (the “Company”), a copy of which Agreement is on file and may be
inspected at the principal office of the Company. A copy of such Agreement will
be furnished by the Company to the holder hereof upon request and without
charge. Under certain circumstances specified in such Agreement, the Company has
agreed to deliver to the holder hereof a new certificate, not bearing this
legend, for all or part of the number of shares evidenced hereby, as the case
may be, registered in the name of such holder or designated nominee.”
          (B) Each certificate for 2008 Senior Preferred shall be stamped or
otherwise imprinted with a legend in substantially the following form:

 



--------------------------------------------------------------------------------



 



“A statement of the relative rights and preferences of the Company’s Common
Stock and each series of preferred stock will be furnished by the Company to the
holder hereof upon request and without charge.”
          The Company may stop, or may order its transfer agent for the 2008
Senior Preferred to stop, the transfer of any shares of the 2008 Senior
Preferred bearing the legend set forth in Subsection A of this Section 6.1 until
the conditions of this Article VI with respect to the transfer of such shares
have been satisfied.
     6.2 Notice of Proposed Transfer. If, prior to any transfer or sale of any
shares of 2008 Senior Preferred, the Holder desiring to effect such transfer or
sale shall deliver a written notice to the Company describing briefly the manner
of such transfer or sale and a written opinion of counsel for such Holder
(provided that such counsel, and the form and substance of such opinion, are
reasonably satisfactory to the Company) to the effect that such transfer or sale
may be effected without the registration of such shares under the Securities
Act, the Company shall thereupon permit or cause its transfer agent (if any) to
permit such transfer or sale to be effected; provided, however, that if in such
written notice the transferring Holder represents and warrants to the Company
that the transfer or sale is to a purchaser or transferee whom the transferring
Holder knows or reasonably believes to be a “qualified institutional buyer”, as
that term is defined in Rule 144A promulgated by the Securities and Exchange
Commission under the Securities Act (“Rule 144A”), no opinion shall be required.
     6.3 Termination of Restrictions.
          (A) Notwithstanding the foregoing provisions of this Article VI, the
restrictions imposed by this Article VI upon the transferability of 2008 Senior
Preferred shall terminate as to any particular share of 2008 Senior Preferred
when (1) such Security shall have been effectively registered under the
Securities Act and sold by the Holder thereof in accordance with such
registration, or (2) a written opinion to the effect that such restrictions are
no longer required or necessary under any federal or state securities law or
regulation have been received from counsel for the Holder thereof (provided that
such counsel and the form and substance of such opinion, are reasonably
satisfactory to the Company) or counsel for the Company, or (3) such Security
shall have been sold without registration under the Securities Act in compliance
with Rule 144 promulgated by the Securities and Exchange Commission under the
Securities Act (“Rule 144”), or (4) the Company is reasonably satisfied that the
Holder of such Security shall, in accordance with the terms of Subsection (b)(1)
of Rule 144, be entitled to sell such Security pursuant to such Subsection, or
(5) a letter or an order shall have been issued to the Holder thereof by the
staff of the Securities and Exchange Commission or such Commission stating that
no enforcement action shall be recommended by such staff or taken by such
Commission, as the case may be, if such Security is transferred without
registration under the Securities Act in accordance with the conditions set
forth in such letter or order and such letter or order specifies that no
subsequent restrictions on transfer are required.
          (B) Whenever the restrictions imposed by this Article VI shall
terminate, as hereinabove provided, the Holder of any particular share of 2008
Senior Preferred then outstanding as to which such restrictions shall have
terminated, shall be entitled to receive from the Company,

 



--------------------------------------------------------------------------------



 



without expense to such Holder, one or more new certificates for 2008 Senior
Preferred not bearing the restrictive legend set forth in Section 6.1(A) hereof.
     6.4 Compliance with Rule 144 and Rule 144A. At the written request of any
Holder of 2008 Senior Preferred who proposes to sell any shares of 2008 Senior
Preferred in compliance with Rule 144, the Company shall furnish to such Holder,
within ten days after receipt of such request, a written statement as to whether
or not the Company is in compliance with the filing requirements of the
Securities and Exchange Commission as set forth in such Rule. For purposes of
effecting compliance with Rule 144A, in connection with any resales of any
shares of 2008 Senior Preferred that hereafter may be effected pursuant to the
provisions of Rule 144A, any Holder of shares of 2008 Senior Preferred desiring
to effect such resale and each prospective institutional purchaser of such
shares designated by such Holder shall have the right, at any time the Company
is not subject to Section 13 or 15(d) of the Securities and Exchange Act, to
obtain from the Company, upon the written request of such Holder and at the
Company’s expense the documents specified in Section (d)(4)(i) of Rule 144A, as
such rule may be amended from time to time.
     6.5 Non-Applicability of Restrictions on Transfer. Notwithstanding the
provisions of Section 6.2 hereof, any record owner of 2008 Senior Preferred may
from time to time transfer all or part of such record owner’s 2008 Senior
Preferred (i) to a nominee identified in writing to the Company as being the
nominee of or for such record owner, and any nominee of or for a beneficial
owner of 2008 Senior Preferred identified in writing to the Company as being the
nominee of or for such beneficial owner may from time to time transfer all or
part of the 2008 Senior Preferred registered in the name of such nominee but
held as nominee on behalf of such beneficial owner, to such beneficial owner, or
(ii) if such record owner is a partnership or the nominee of a partnership, to a
partner, retired partner, or estate of a partner or retired partner, of such
partnership, so long as such transfer is in accordance with the transferee’s
interest in such partnership and is without consideration; provided, however,
that each such transferee shall remain subject to all restrictions on the
transfer of shares of 2008 Senior Preferred herein contained.
VII.
DEFINITIONS
     All capitalized terms used herein, but not otherwise defined shall have the
meaning set forth in the 2008 Senior Preferred Certificate. For the purposes of
this Agreement, the following terms shall have the following meanings:
     “Agreement” shall mean, and the words “herein,” “hereof,” “hereunder” and
words of similar import shall refer to this Agreement and any amendment or
supplement hereto.
     “Closing” shall have the meaning set forth in Section 1.2 hereof.
     “Closing Date” shall have the meaning set forth in Section 1.2 hereof.
     “Company” shall mean CNA Financial Corporation, a Delaware corporation, and
all successor corporations thereof.

 



--------------------------------------------------------------------------------



 



     “Dividends Received Deduction” shall have the meaning set forth in
Section 5.1(B) hereof.
     “Governmental Authority” shall mean (a) the government of (i) the United
States of America or any state or other political subdivision thereof, or
(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or (b) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.
     “Holders” shall mean the Persons who shall from time to time, own, of
record or beneficially, any shares of 2008 Senior Preferred. The term “Holder”
shall mean any one of the Holders.
     “Internal Revenue Service” shall mean the United States Internal Revenue
Service or any successor to the functions of such agency.
     “Material Adverse Effect” shall have the meaning set forth in Section 2.1
hereof.
     “Property” shall mean an interest in any kind of property or assets,
whether real, personal or mixed, or tangible or intangible.
     “Rule 144” shall have the meaning set forth in Section 6.3(A) hereof.
     “Rule 144A” shall have the meaning set forth in Section 6.2 hereof.
     “Securities Act” shall mean the Securities Act of 1933, as amended prior to
or after the date of this Agreement, or any federal statute or statutes which
shall be enacted to take the place of such Act, together with all rules and
regulations promulgated thereunder.
     “Securities and Exchange Commission” shall mean the United States
Securities and Exchange Commission or any successor to the functions of such
agency.
     “Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended prior to or after the date of this Agreement, or any federal statute
or statutes which shall be enacted to take the place of such Act, together with
all rules and regulations promulgated thereunder.
     “2008 Senior Preferred” shall mean the Company’s 2008 Senior Preferred
Stock, no par value, and any Stock into which such Stock may hereafter be
changed.
     “Subsidiary” shall have the meaning set forth in Section 2.2 hereof.
VIII.
MISCELLANEOUS
     8.1 Amendment and Waiver.
          (A) Any term, covenant, agreement or condition contained in this
Agreement may be amended, or compliance therewith may be waived (either
generally or in particular instances and either retroactively or prospectively),
(i) if prior to the Closing, by written instruments signed by you

 



--------------------------------------------------------------------------------



 



and the Company, and (ii) if subsequent to the Closing, by written instruments
signed by the Company and the Holders of a majority of the then outstanding
shares of 2008 Senior Preferred.
          (B) This Agreement shall not be altered, amended or supplemented
except by written instruments. Any waiver of any term, covenant, agreement or
condition contained in this Agreement shall not be deemed a waiver of any other
term, covenant, agreement or condition, and any waiver of any default in any
such term, covenant, agreement or condition shall not be deemed a waiver of any
later default thereof or of any other term, covenant, agreement or condition. No
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof.
     8.2 Lost, Etc., Securities. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of any
certificate of 2008 Senior Preferred and (in case of loss, theft or destruction)
receipt of indemnity satisfactory to it, and upon reimbursement to the Company
of all reasonable expenses incidental thereto, and upon surrender and
cancellation of such 2008 Senior Preferred certificate, if mutilated, the
Company will make, and deliver, in lieu of such 2008 Senior Preferred
certificate, a new 2008 Senior Preferred certificate of like tenor. Any 2008
Senior Preferred Certificate made and delivered in accordance with the
provisions of this Section 8.2 shall be dated as of the date of the 2008 Senior
Preferred certificate in lieu of which such new 2008 Senior Preferred
certificate is made and delivered. If you or your affiliate are the beneficial
owner of such lost, stolen or destroyed 2008 Senior Preferred certificate, then
the affidavit of your or your affiliate’s president (or other chief executive
officer) and any vice president or treasurer (if you or your affiliate are a
corporation) or your or your affiliate’s general partner (if you or your
affiliate are a partnership), setting forth the fact of loss, theft or
destruction and your or your affiliate’s beneficial ownership of such 2008
Senior Preferred certificate at the time of such loss, theft or destruction
shall be accepted as satisfactory evidence thereof, and, except as required by
law, no indemnity shall be required as a condition to execution and delivery of
a new 2008 Senior Preferred certificate other than your or your affiliate’s
written agreement to indemnify the Company and its directors, officers and
agents. The term “outstanding” when used in this Agreement with reference to
2008 Senior Preferred as of any particular time, shall not include 2008 Senior
Preferred in lieu of which a new 2008 Senior Preferred certificate has been made
and delivered by the Company in accordance with the provisions of this
Section 8.2.
     8.3 Survival of Covenants; Termination of Representations and Warranties.
All covenants contained herein or made in writing by the Company or by you in
connection herewith shall survive the execution and delivery of this Agreement,
the issuance and sale or other transfer of 2008 Senior Preferred hereunder;
provided, however, that all representations and warranties contained herein or
made in writing by the Company or by you in connection herewith shall terminate
immediately following the Closing.
     8.4 Severability. In the event that any court or any governmental authority
or agency declares all or any part of any Section of this Agreement to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any other Section of this Agreement, and in the event that only a
portion of any Section is so declared to be unlawful or invalid, such
unlawfulness or invalidity shall not serve to invalidate the balance of such
Section.

 



--------------------------------------------------------------------------------



 



     8.5 Successors and Assigns. All representations, warranties, covenants and
agreements of the parties contained in this Agreement or made in writing in
connection herewith, shall, except as otherwise provided herein, be binding upon
and inure to the benefit of their respective nominees, successors and assigns
and, in the case of a natural Person, of his heirs and personal representatives.
     8.6 Notices. All communications provided for hereunder shall be in writing
and delivered by hand, by express delivery service with confirmed receipt or by
first-class or certified mail, postage prepaid, and, if to you or your nominee,
addressed to you at the address set forth below your name on the first page
hereof or at such other address as you may designate to the Company in writing
and if to any Holder of 2008 Senior Preferred other than you or your nominee,
addressed to such Holders at their respective addresses as shown on the books of
the Company or its transfer agent, and if to the Company, addressed to the
Company at its offices at CNA Financial Corporation, 333 South Wabash Street,
Chicago, Illinois 60604; Attention: Treasurer or such other place as shall be
designated by the Company in writing.
     8.7 Governing Law. The validity, meaning and effect of this Agreement shall
be determined in accordance with the domestic laws of the State of Illinois
applicable to contracts made and to be performed in that state without giving
effect to any choice or conflict of law provision or rule (whether in the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.
     8.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same document.
     8.9 Reproduction of Documents. This Agreement and all documents relating
hereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by you at Closing or
thereafter (except certificates evidencing shares of 2008 Senior Preferred) and
(c) financial statements, certificates and other information previously or
hereafter furnished to you, may be reproduced by you by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process and you may destroy any original document so reproduced. The Company
agrees and stipulates that any such reproduction, absent evidence of alteration,
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by you in the regular course of
business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.
     8.10 Transfers. Any transferee to whom shares of 2008 Senior Preferred are
transferred in accordance with Article VI hereof shall be entitled to all rights
and benefits to which the transferor would be entitled as an original Holder of
the 2008 Senior Preferred so transferred.
     8.11 Headings. The headings used herein are solely for the convenience of
the parties and shall not constitute a part hereof or serve to modify or
interpret the text.
     8.12 Entire Agreement and Exhibits. This Agreement and the Exhibits hereto
constitute and encompass the entire agreement and understanding of the parties
hereto with regard to the transactions contemplated or provided for herein.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

CNA FINANCIAL CORPORATION
      By:   /s/ D. Craig Mense       Name:   D. Craig Mense       Title:  
Executive Vice President and Chief Financial Officer  

            The terms of the foregoing Purchase Agreement are
approved and accepted by the undersigned as of October
27, 2008.

LOEWS CORPORATION
      By:   /s/ Peter W. Keegan       Name:   Peter W. Keegan       Title:  
Senior Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Exhibit 1.1
CNA FINANCIAL CORPORATION
CERTIFICATE OF DESIGNATION RELATING
TO THE 2008 SENIOR PREFERRED STOCK
WITH NO PAR VALUE OF
CNA FINANCIAL CORPORATION
 
Pursuant to Section 151 of the
General Corporation Law of the State of Delaware
 
     CNA Financial Corporation, a Delaware corporation (the “Corporation”),
hereby certifies that pursuant to the authority contained in Article FOURTH of
the Corporation’s Certificate of Incorporation, and in accordance with the
provisions of Section 151 of the General Corporation Law of the State of
Delaware (the “DGCL”), the following resolution was duly adopted by the Special
Review Committee of the Board of Directors of the Corporation (which was granted
authority to designate the terms hereof by resolutions of the Board of Directors
of the Corporation), creating a series of its Preferred Stock designated as the
2008 Senior Preferred Stock:
     RESOLVED, that there is hereby created and the Corporation be, and it
hereby is, authorized to issue 12,500 shares of a series of its Preferred Stock
designated the 2008 Senior Preferred Stock (the “2008 Senior Preferred”) to have
the powers, preferences and rights and the qualifications, limitations or
restrictions thereof hereinafter set forth in this resolution:
     1. Preference. The preferences of each share of the 2008 Senior Preferred
with respect to distributions of the Corporation’s assets as dividends or upon
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation shall be (i) equal to the preferences of every other share of the
2008 Senior Preferred from time to time outstanding in every respect, (ii) equal
to the preferences of all Parity Stock, (iii) senior to the preferences of the
Corporation’s common stock and any series of preferred stock expressly made
junior to the 2008 Senior Preferred to the extent so provided and (iv) junior to
the preferences of any Senior Stock.
     2. Voting Rights. Except as otherwise expressly provided herein, in the
Certificate of Incorporation or the By-laws of the Corporation or by law, the
Holders of the 2008 Senior Preferred, by virtue of their ownership thereof,
shall have no voting rights.
     3. Liquidation Rights.
          (A) Liquidation Amount. If the Corporation shall be voluntarily or
involuntarily liquidated, dissolved or wound up, at any time when any 2008
Senior Preferred shall be outstanding, each then outstanding share of the 2008
Senior Preferred shall entitle the Holder thereof to a preference, against the
Property of the Corporation available for distribution to the Holders of the

 



--------------------------------------------------------------------------------



 



Corporation’s Stock equal to the 2008 Senior Preferred Value plus an amount
equal to all unpaid dividends accrued thereon to the date that the Corporation
makes the payment available to the Holders.
          (B) No Further Right To Participate. After payment of all amounts
payable pursuant to Section 3(A) shall have been made in full to the Holders of
the outstanding the 2008 Senior Preferred, or funds necessary for such payment
shall have been set aside in trust for the account of the Holders of the 2008
Senior Preferred so as to be, and continue to be, available therefor, the
Holders of the 2008 Senior Preferred shall be entitled to no further
participation in the distribution of assets of the Corporation.
          (C) Proportionate Distribution. If, upon any liquidation, dissolution
or winding-up of the Corporation, the assets of the Corporation, or proceeds
thereof available for distribution to the Holders of shares of the 2008 Senior
Preferred shall be insufficient to pay in full all amounts to which such Holders
are entitled pursuant to paragraph (A) of this Section 3, no such distribution
shall be made on account of any shares of Parity Stock unless proportionate
distributive amounts shall be paid on account of the shares of the 2008 Senior
Preferred, ratably, in proportion to the full distributable amount for which
holders of all such shares of Parity Stock and the 2008 Senior Preferred are
respectively entitled upon such liquidation, dissolution or winding-up.
          (D) Order of Distributions. All of the preferential amounts to be paid
to the Holders of the 2008 Senior Preferred as provided in this Section 3 shall
be paid or set apart for payment before the payment or setting apart for payment
of any amount for, or the distribution of any Property of the Corporation to,
the Holders of any common stock or any series of preferred stock, whether now or
hereafter authorized, which ranks junior to the 2008 Senior Preferred upon such
liquidation, dissolution or winding-up.
     4. Dividends.
          (A) Accrual of Dividends. The Holders of the 2008 Senior Preferred
shall be entitled to receive, when and as declared by the Board out of funds
legally available therefor, cumulative dividends payable in cash. Such dividends
shall accrue at the Applicable Rate and shall be cumulative with respect to each
share of the 2008 Senior Preferred, from the date of issuance of such share, and
shall accrue quarterly until paid, whether or not earned, whether or not
declared by the Board and whether or not there are funds legally available
therefor on the date such dividends are payable. The amount of dividends per
share payable on shares of the 2008 Senior Preferred for each full Dividend
Period shall be computed by dividing by four the Applicable Rate for such
Dividend Period and applying the rate obtained against the 2008 Senior Preferred
Dividend Calculation Value per share of the 2008 Senior Preferred as of the
relevant Dividend Payment Date. The amount of dividends payable for the initial
dividend period or any other period shorter than a full dividend period shall be
computed on the basis of a 360-day year of twelve 30-day months.
          (B) Payment of Dividends. Dividends shall be payable in cash to each
Holder of the 2008 Senior Preferred in quarterly installments on March 31,
June 30, September 30, and December 31 in each year, commencing on December 31,
2008 (each a “Dividend Payment Date”), as declared by the Board out of funds
legally available therefor. The Board may fix a record date for the
determination of a dividend or distribution declared thereon, which record date
shall not be more

 



--------------------------------------------------------------------------------



 



than 30 days prior to the date fixed for the payment thereof. Dividends shall
cease to accrue on any Stock redeemed as provided herein, or as to the 2008
Senior Preferred upon any liquidation as described herein.
          (C) No Additional Dividends or Interest. Holders of shares of the 2008
Senior Preferred shall not be entitled to any dividend, whether payable in cash,
Property or Stock, in excess of full cumulative dividends, as herein provided on
the 2008 Senior Preferred. No interest or sum of money in lieu of interest,
shall be payable in respect of any dividend payment or payments on the 2008
Senior Preferred which may be in arrears.
          (D) Limitation on Certain Distributions. So long as any shares of the
2008 Senior Preferred are outstanding, no dividend (other than a dividend or
distribution paid in shares of, or options, warrants or rights to subscribe for
or purchase shares of, common stock or in any other Stock ranking junior to the
2008 Senior Preferred as to dividends and liquidation) shall be declared or paid
or set aside for payment or other distribution declared or made upon the common
stock or upon any other Stock of the Corporation ranking junior to or on a
parity with the 2008 Senior Preferred as to dividends or upon liquidation, nor
shall any common stock nor any other Stock of the Corporation ranking junior to
or on parity with the 2008 Senior Preferred as to dividends or upon liquidation
be redeemed, purchased or otherwise acquired for any consideration (or any
moneys to be paid to or made available for a sinking fund for the redemption of
any shares of any such Stock) by the Corporation (except by conversion into or
exchange for Stock of the Corporation ranking junior to the 2008 Senior
Preferred as to dividends and upon liquidation).
     5. Redemption.
     Upon the mutual agreement of the Corporation and the Holders of a majority
of the outstanding shares of the 2008 Senior Preferred, at any time and from
time to time, the outstanding shares of the 2008 Senior Preferred may be
redeemed for cash in whole or in part on a pro rata basis at a redemption price
per share equal to the 2008 Senior Preferred Value plus all unpaid dividends
accrued thereon through and including the date of redemption.
     6. Conversion; Exchange. The 2008 Senior Preferred shall not be convertible
into or exchangeable for any other shares of Stock or Property of the
Corporation.
     7. Protective Provisions. So long as any shares of the 2008 Senior
Preferred remain outstanding, the Corporation shall not, without the affirmative
vote or written consent of Holders of at least a majority (or more if required
by law) of the outstanding shares of the 2008 Senior Preferred:
          (A) Amend, waive or repeal any provisions of, or add any provision to,
this Certificate of Designation; or
          (B) Authorize, create, issue or sell any shares of Senior Stock or
Parity Stock.
     8. Notices. All notices provided for hereunder shall be in writing and
delivered by hand or by first-class or certified mail, postage prepaid and, if
to a Holder of the 2008 Senior Preferred, to such Holder at the address as shown
on the books of the Corporation or its transfer agent, if any, and

 



--------------------------------------------------------------------------------



 



if to the Corporation to its offices at 333 South Wabash, Chicago, Illinois
60604; Attention: Treasurer, or such other place as shall be designated by the
Corporation in a notice delivered to the Holders of the 2008 Senior Preferred.
     9. Definitions. As used in this Certificate of Designation, the following
terms have the following meanings:
     “Applicable Rate” shall mean initially 10% per annum. On the fifth
anniversary of the date of original issuance of the 2008 Senior Preferred and on
each fifth anniversary thereafter (each, a “Reset Date”), the Applicable Rate
shall be reset to equal the greater of 10% per annum or the Reset Rate on the
applicable Reset Date.
     “Board” shall mean the Board of Directors of the Corporation.
     “Dividend Payment Date” shall have the meaning set forth in Section 4(B)
hereof.
     “Dividend Period” shall mean (i) initially the period commencing on the
date of the initial issuance of any shares of the 2008 Senior Preferred and
ending on December 31, 2008 and (ii) thereafter, the period commencing on the
date immediately following a Dividend Payment Date and ending on the next
Dividend Payment Date, except that the final Dividend Period with respect to any
share of the 2008 Senior Preferred shall end on the date such share is redeemed.
     “Holders” shall mean the Persons who shall, from time to time, own of
record or beneficially any shares of the 2008 Senior Preferred. The term
“Holder” shall mean one of the Holders.
     “Parity Stock” shall mean any shares of any class or series of Stock of the
Corporation having any preference or priority as to dividends or liquidation,
dissolution or winding up equal to or pari passu with any such preference or
priority of the 2008 Senior Preferred and any instrument or security convertible
into or exchangeable for Parity Stock.
     “Person” shall mean an individual, a corporation, a partnership, a limited
liability company, a trust, an unincorporated organization or a government
organization or an agency or political subdivision thereof.
     “Property” shall mean an interest in any kind of property or assets,
whether real, personal or mixed, or tangible or intangible.
     “Reset Rate” shall mean a rate equal to the Treasury Yield plus 700 basis
points.
     “Senior Stock” shall mean any shares of any class or series of Stock of the
Corporation having any preference or priority as to dividends or liquidation
superior to any such preference or priority of the 2008 Senior Preferred and any
instrument or security convertible into or exchangeable for Senior Stock.
     “2008 Senior Preferred Dividend Calculation Value” shall mean as of
December 31 of each year, the sum of (i) the 2008 Senior Preferred Value and
(ii) all accrued and unpaid dividends as of such date.

 



--------------------------------------------------------------------------------



 



     “2008 Senior Preferred Value” shall mean $100,000 per share of the 2008
Senior Preferred.
     “Stock” shall include any and all shares, interests or other equivalents
(however designated) of, or participations in, corporate stock, including
without limitation any Stock redeemed as provided for herein which shall have
the status of authorized but unissued shares.
     “Treasury Yield” shall mean the yield to maturity on the applicable Reset
Date of United States Treasury securities with a maturity of 10 years (or the
maturity closest to 10 years for which yield information is publicly reported),
as reported by Bloomberg L.P. (or any successor to Bloomberg L.P.), as of 4:00
p.m., New York City time on the business day immediately preceding the
applicable Reset Date, on screen “Govt C4” or another screen hereafter used by
Bloomberg L.P. to report on United States Government securities, or if Bloomberg
L.P. (or a successor) is no longer publishing such information, then any
publicly available source of similar data as determined by the Board.
     IN WITNESS WHEREOF, CNA Financial Corporation has caused this Certificate
to be duly executed this ___day of November, 2008.

            CNA FINANCIAL CORPORATION
      By:           Its: Executive Vice President and Chief Financial Officer   
       

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 4.4
[CNA LETTERHEAD]
[                    ], 2008
Loews Corporation
667 Madison Avenue
New York, New York 10021-8087
Attn: General Counsel
Gentlemen:
I am providing this opinion as Executive Vice President, Secretary and General
Counsel of CNA Financial Corporation, a Delaware corporation (the “Company”), in
connection with the transactions contemplated by that certain Stock Purchase
Agreement (the “Agreement”), dated as of October 27, 2008, by and between the
Company and Loews Corporation (“Loews”), pursuant to which the Company will
issue and sell to Loews 12,500 shares (the “Shares”) of its 2008 Senior
Preferred Stock, no par value. Capitalized terms used herein, but not otherwise
defined, shall have the meanings provided for such terms in the Agreement.
In connection with the foregoing, I have examined the minute books and stock
records of the Company; the Certificate of Incorporation and By-Laws of the
Company; the 2008 Senior Preferred Certificate; copies of the resolutions of the
Board of Directors of the Company appointing a special committee of the Board;
and resolutions of such special committee approving the resolution embodied in
the 2008 Senior Preferred Certificate and the transactions contemplated by the
Agreement. In addition, I have reviewed such other documents and instruments,
investigated such matters of law and have conferred with such officers and
directors of the Company and have ascertained or verified to my satisfaction,
such additional facts with respect to the Company which I have deemed necessary
or appropriate for the purposes of rendering this opinion.
I do not express any opinion as to any matters governed by any laws other than
the General Corporation Law of the State of Delaware.
Based upon and qualified by the foregoing, I am of the opinion that:

  (i)   The Company is a corporation duly organized, validly existing as a
corporation in good standing under the laws of the State of Delaware; and    
(ii)   The Shares have been duly authorized and will, when issued and sold by
the Company in accordance with the terms of the Agreement, be validly issued,
fully paid and nonassessable.

 



--------------------------------------------------------------------------------



 



This opinion is being furnished pursuant to Section 4.4 of the Agreement and is
for the sole benefit of the addressee hereto in connection with the
above-described matter. This opinion may not be relied upon by you for any other
purpose, or relied upon by any other person, firm or corporation or quoted,
filed with any governmental authority or other regulatory agency or otherwise
circulated or used for any other purpose without my prior consent. This opinion
is limited to the matters set forth herein; no opinion may be inferred or
implied beyond the matters expressly stated in this opinion. This opinion is
rendered on the date hereof and I have no continuing obligation hereunder to
inform you of changes of law or fact subsequent to the date hereof or facts of
which I become aware after the date hereof.

     
 
  Very truly yours
 
   
 
  Jonathan D. Kantor
 
  Executive Vice President, Secretary and General Counsel

 